DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent claims filed on October 6, 2021 has been considered.
Applicant’s response filed on October 6, 2021 with respect to claim rejections of claims 11 – 20 have been fully considered and are persuasive Therefore, the previous Office action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 11 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Hirose (USPGPUB 2016/0286254), which discloses a process including creating a file including video packets received from a video source. The processor creates an index file including a sequence number and offset position information and indicates a position in the created file of each of the video packets in the created file. The processor creates complementary data for complementing the loss of the video packet when a loss of a 
The combination of the above-mentioned prior arts does not explicitly teach an index file including index information which is a data sequence including a time instant of generation of data by a device of a data transmission source, and position information indicative of an area in which the data is to be written after data reception, the index information being arranged in an order of time instants of generation of the data, the index file including a file name corresponding to the time instant of the generated data; record an actual data file including a file name having a rule which enables unique and mutual correlation by a first calculation amount with the file name of the index file, the actual data file being configured such that the data is written to the area indicated by the position information described in the index information; write the data to the actual data file, and to write the position information indicative of the area in which the data is written in the actual data file, and the time instant of the generation of the data, to the index file as the index information; and read, when data that is a read target is designated based on a time instant, the data from the actual data file, based on 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 23, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162